Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 13-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0015580) in view of Rice et al. (US 2004/0196285).
Regarding claim 1, Kim et al. (hereinafter Kim) discloses a method of performing tessellation in a computer graphics system (Kim, [0006], “a method of tessellating surfaces in a graphics pipeline by a graphic processor is provided”), the method comprising:
determining a vertex tessellation factor for each corner vertex in one or more input patches (Kim, [0040], “The GPU 115 may assign each of tessellation factor to each of points and may generate new points (e.g., tessellated points) TDP) in the vicinity of each of the points”. In addition, in paragraph [0043], “A point in the present inventive concept may denote a vertex included in an input patch or an input control point ICP”);
performing tessellation on the one or more input patches using the vertex tessellation factors to generate a plurality of primitives defined by vertices(Kim, Fig. 8C), the tessellation comprising adding one or more new child vertices (Kim, [0150], “When the new points NP41, NP42, NP43, NP, 44, and NP45 are generated in the vicinity (e.g., EG41, EG42, EG43, EG44, and FACE41) of the points P41, P42, P43, and P44, the tessellator 115-4A generates connectivity information depicting a connectivity relationship among the points P41, P42, P43, and P44, and/or the new points NP41, NP42, NP43, NP44, and NP45”), wherein a newly added child vertex is added at a position on an edge connecting two existing vertices (Kim, Fig. 8B), the two existing vertices being parent vertices for the child vertex (Kim, Fig. 8B); and
generating a world space parameter for each vertex by calculating a target world space parameter for each vertex (Kim, [0014], “Each of plurality of the points may represent a vertex having attributes including a position, a normal vector, and a texture coordinate”);
Kim does not expressly disclose “calculating a displacement factor for each newly added child vertex”;
Rice et al. (hereinafter Rice) discloses “calculating a parameter value for each new vertex” (Rice, [0110], “interpolating parameter values for each newly created vertex based on the normals corresponding to the vertexes of the geometric primitive”. The parameter value reads on displacement factor).
Rice discloses “the parameter value for the newly added vertex is calculated based on the newly added vertex” (Rice, [0014], “interpolate parameter values for each of the partitioning points based on the location of the partitioning point and the parameter values and locations of the two vertices, where the interpolation algorithms are independent of the polygon containing the edge”. In addition, in paragraph [0110], “interpolating parameter values for each newly created vertex based on the normals corresponding to the vertexes of the geometric primitive”).
And Rice discloses “modifying the target world space parameter for a child vertex using the parameter value for the child vertex and world space parameters for the parent vertices” (Rice, [0110], “displacing each vertex of a micropolygon in the direction of the normal at the vertex (or in a specified direction) by an amount based on the corresponding displacement amount (step 1130)”. The vertices of 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use the concept of Rice’s parameter value for the newly added vertex to define Kim’s child vertex, as it could be used to achieve the predictable results of calculating a displacement factor for each newly added child vertex, the displacement factor for the newly added vertex is calculated based on the vertex tessellation factors of the two parent vertices and/or the child vertex, modifying the target world space parameter for a child vertex using the displacement factor for the child vertex. The motivation for doing so would have been enabling real time displacement mapping of micropolygons
Regarding claim 4, Kim as modified by Rice with the same motivation from claim 1 discloses the modified target world space parameter is used for rendering an input patch (Rice, [0041], “Virtual World Space: The space in which a scene comprising a collection of objects and light sources may be constructed”. In addition, in paragraph [0110], “displacing each vertex of a micropolygon in the direction of the normal at the vertex (or in a specified direction) by an amount based on the corresponding displacement amount (step 1130)”. In addition, in paragraph [0071], “The rendering pipeline 100 may also support curved surface primitives… Thus, tessellation step 120 may include a set of fragmentation processes that are specifically configured to handle curved surfaces of various kinds”).
Regarding claim 5, Kim discloses the newly added child vertex bisects the edge between the two parent vertices (Kim, Fig. 8B).
Regarding claim 6, Kim as modified by Rice with the same motivation from claim 1 discloses calculating the displacement factor for a vertex as a function of the vertex tessellation factors of the interpolate parameter values for each of the partitioning points based on the location of the partitioning point and the parameter values and locations of the two vertices, where the interpolation algorithms are independent of the polygon containing the edge”);
wherein each displacement factor calculated is in a range between a minimum value of displacement factor and a maximum value of displacement factor (Rice, [0122], “For example, the parameter values may be computed as the sum of X times the parameter values of the first vertex plus 1-X times the parameter values of the second vertex, and where X is the distance between the partitioning point and the first vertex divided by the length of the edge”).
Regarding claim 8, Kim discloses a level of detail of the rendering changes (Kim, [0056], “The tessellation factor denotes a level of detail (LOD), and may be an integer, decimal, or a decimal fraction.  The tessellation factor may be an integer which is not zero”).
Kim as modified by Rice with the same motivation from claim 1 discloses the modified target world space parameter is used in rendering an input patch in a display space of said system (Rice, [0041], “Virtual World Space: The space in which a scene comprising a collection of objects and light sources may be constructed”. In addition, in paragraph [0110], “displacing each vertex of a micropolygon in the direction of the normal at the vertex (or in a specified direction) by an amount based on the corresponding displacement amount (step 1130)”. In addition, in paragraph [0071], “The rendering pipeline 100 may also support curved surface primitives… Thus, tessellation step 120 may include a set of fragmentation processes that are specifically configured to handle curved surfaces of various kinds”) and the displacement factor for a vertex changes (Rice, [0118], “where the parameter values for each vertex of the two vertices comprise a normal, texture coordinates, and derivatives of vertex coordinates as a function of texture coordinates, and where each parameter value is determined specifically for the corresponding vertex location”).
Regarding claim 13, Kim discloses a graphics processing unit (Kim, [0024], “FIG. 2 is an exemplary embodiment of a pipeline of a graphic processing unit (GPU) illustrated in FIG. 1”) comprising:
a tessellator (Kim, Fig. 2);
a blend shader (Kim, Fig. 2); and
a rasterizer arranged to rendering an input patch (Rice, Fig. 1 and 2).
The remaining limitations recite in claim 13 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 14, Kim discloses the received data defining each corner vertex in one or more input patches includes a vertex tessellation factor for each corner vertex (Kim, Fig. 8B).
Regarding claim 17, Kim discloses a vertex shader arranged to calculate the vertex tessellation factor for each corner vertex and to output the vertex tessellation factors to the tessellator (Kim, Fig. 2).
Regarding claim 18, Kim discloses an out vertex buffer and wherein outputting the vertex tessellation factors to the tessellator comprises storing the vertex tessellation factors in the out vertex buffer (Kim, Fig. 2).
Regarding claim 19, Kim discloses a non-transitory computer readable storage medium having stored thereon computer dataset description that, wnen processed, causes an integrated circuit manufacturing system to generate a graphics pipeline (Kim, [0036], “The processing device 110 includes a bus 111, a central processing unit (CPU) 113, a graphics processing unit (GPU) 115, a memory controller 117, a memory 119, and an input/output interface 121”).
The remaining limitations recite in claim 19 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.



Allowable Subject Matter
Claims 2-3, 7, 9-12, 15-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612